Citation Nr: 1002463	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.  

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1972.  He had subsequent active service in the Naval Reserves 
with periods of active duty for training and inactive duty 
training. 

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions in October 2002, May 2005, and 
December 2006 by Department of Veterans Affairs (VA) Regional 
Offices (ROs).  The October 2002 RO decision denied the 
Veteran's attempt to reopen his claim of entitlement to 
service connection for a bilateral knee disorder.  The May 
2005 rating decision denied service connection for 
posttraumatic stress disorder (PTSD).  The December 2006 
rating decision denied service connection for left and right 
carpal tunnel syndrome and a spine injury. 

In November 2004, the Board remanded the case for additional 
development.  The requested development has been completed 
and no further action is necessary to comply with the Board's 
remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2009, the Veteran testified at a video 
conference hearing before the undersigned member of the 
Board.

The issues of entitlement to service connection for a 
psychiatric disorder, a lumbar spine disorder, and bilateral 
carpal tunnel syndrome are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An April 1984 rating decision denied service connection 
for a bilateral knee disorder. 

2.  The additional evidence presented since the rating 
decision of April 1984, denying the claim of service 
connection for a bilateral knee disorder, is either 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim and thus does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision that denied service 
connection for a bilateral knee disorder is final.  38 
U.S.C.A. § 7105(c) (West 2009); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5108 (West 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2004, June 2004, 
August 2004, April 2006 and August 2008; rating decisions in 
October 2002, and December 2006; statements of the case in 
April 2003, and December 2007; and supplemental statements of 
the case in January 2004, and March 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA obtained a medical examination and opinion in 
relation to the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The Veteran contends that he suffers from a bilateral knee 
disorder that was incurred in military service. 

The RO denied the claim of entitlement to service connection 
for a bilateral knee disorder in an April 1984 rating 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  The April 1984 rating decision became final because 
it was not appealed.

An October 2002 rating decision denied the Veteran's attempt 
to reopen his claim of entitlement to service connection for 
a bilateral knee disorder.  However, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a bilateral knee 
disorder may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
application to reopen this claim was received in July 2002.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in April 1984 consisted of the Veteran's service 
medical records, which contained complaints of locking and 
giving way of the right knee in April 1971.  There was no 
tenderness, and the knee had a full range of motion.  He was 
seen for similar complaints in May 1971.  The Veteran was 
next seen in October 1971, complaining of right knee pain.  
The clinician noted a torn right lateral semilunar cartilage.  
The impression was traumatic synovitis.  The recommendation 
was no weight bearing or duty for one week.  Two days later, 
it was noted that the Veteran left the ship with crutches the 
night before.  In November 1971, the Veteran complained of 
having trouble with both knees.  The impression was muscle 
sprain.  In December 1971, the Veteran complained of pain in 
the right knee and significant swelling after he hit his knee 
against a ladder earlier that morning.  He was provided 
ultrasonic treatment for approximately two weeks.  On 
separation examination in February 1972, the Veteran's 
musculoskeletal system was evaluated as normal.  Post-service 
treatment records in January 1981 noted treatment for 
bilateral knee pain of unclear etiology.  X-rays revealed no 
abnormalities.  The RO essentially found that there was no 
evidence that a bilateral chronic knee disability was 
etiologically related to service.  The RO determined that 
complaints of knee pain recorded in service were acute in 
nature.  The RO indicated that a bilateral knee condition was 
not noted on separation from service, and the Veteran had 
only been seen once for knee problems since separation from 
service, approximately nine years after service discharge.  
Therefore, service connection for a bilateral knee disability 
was denied.

Newly received evidence includes an October 1983 medical 
report wherein the Veteran complained of intermittent knee 
pain for 10 years.  The clinician noted no known injury 
although the Veteran had a recent episode while playing 
football.  X-rays were negative for arthritis.  The evidence 
is not new and material because it does not have any bearing 
on a nexus between current disability and service.  That 
additional evidence does not provide a medical basis to 
relate the Veteran's bilateral knee disability to service.  
To the extent that the clinical report noted bilateral knee 
pain for 10 years, the condition is not associated with 
service nor does it support a finding that it was present 
within one year of discharge from service.  In any event, a 
transcription of lay history, unenhanced by additional 
comment by the transcriber is not competent evidence merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As the 
statement is not competent evidence, the statement is 
excluded from consideration as evidence to reopen the claim.  
The Board's finding that the statement is not competent 
evidence goes to the question of the whether the evidence is 
admissible, which is distinguishable from the weight and 
credibility of the evidence, which in a claim to reopen, the 
credibility of the evidence is presumed for the sole purpose 
of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A VA joints examination report dated in October 2008, 
contained a diagnosis of degenerative joint disease of the 
knees and traumatic synovitis of the right knee.  The 
examiner opined that it was very unlikely that the in-service 
complaints of knee pain were causally related to his current 
bilateral knee disability.  The examiner based the opinion on 
the fact that on separation from service there were no 
findings pertaining to the knees, and post-service 1981 X-
rays of the knees revealed no abnormalities.  As that medical 
evidence opposes, rather than supports, the claim, it does 
not raise a reasonable possibility of substantiating the 
claim and therefore the evidence is not new and material 
under 38 C.F.R. § 3.156.  While the evidence of a current 
knee disability does address a basis for the previous denial, 
the lack of a diagnosed knee disability, the fact that the 
opinion is negative evidence against the Veteran's claim 
causes that evidence to not create a reasonable possibility 
of an allowance of the claim and thus to not be material.

The new evidence also includes statements and testimony from 
the Veteran wherein he reported an in-service bilateral knee 
injury and treatment.  In a November 2002 statement wherein 
the Veteran reported that he fell down a flight of stairs 
while stationed aboard the USS Seattle in March 1971, and was 
taken to the military hospital where a knee replacement was 
recommended.  At a personal hearing in August 2003, the 
Veteran testified he injured his knees in service when his 
knees gave out causing him to fall down two flights of 
stairs.  He stated that upon his discharge from the military, 
he sought treatment at the VA hospital in Norfolk, Virginia, 
and was told that he had bilateral knee problems.  At a 
hearing in September 2009, the Veteran testified that in 
December 1971, while aboard the USS Seattle in the 
Mediterranean Sea, a typhoon hit the ship and caused the 
engine room and the stack of the ship to blow up.  During 
that incident he fell down two flights of stairs injuring his 
knees.  However, he was forced to continue working for four 
to seven days because the ship was dead at sea.  He stated 
that at some point he was medically evacuated and taken by 
helicopter to Germany and after approximately three months, 
he was transferred to Norfolk, Virginia, for discharge from 
service.  To the extent the Veteran's statements and 
testimony are offered as a lay opinion on causation, a lay 
opinion is limited to inferences which are rationally based 
on the Veteran's perception and does not require specialized 
knowledge.  

As an opinion on causation requires specialized knowledge, 
such as a person qualified by knowledge, experience, 
training, or education to offer such an opinion, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements are not 
competent evidence and are thus not material.  Even if 
presumed credible to determine whether the claim should be 
reopened, the statements are not material because they are 
not competent to provide a medical nexus opinion.  To the 
extent that the Veteran recounts inservice incidents, his 
contentions are cumulative of contentions advanced in 
conjunction with the previous, finally denied claim.

Therefore, the Board finds that the additional evidence 
received since the most recent final denial not new and 
material because it does not create a reasonable possibility 
of an allowance of the Veteran's claim.  The preponderance of 
the evidence is against the Veteran's claim to reopen his 
claim of service connection for a bilateral knee disability, 
and that claim is not reopened.  Annoni v. Brown, 5 Vet. App. 
463 (1993). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a bilateral knee disorder is 
not reopened, and appeal is denied.


REMAND

The Veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, as due 
service.  In statements and at hearings, the Veteran 
described in-service stressors in support of his claim, that 
included being aboard the USS Seattle during a storm that 
caused damages to the ship and left the crew stranded at sea 
without fresh water and forced to sleep in tight places; a 
racial fight that broke out while the crew was stranded at 
sea; falling from a ladder; an in-service circumcision; and 
being assaulted by other crew members. 

The Veteran's personnel records show that he served aboard 
the USS Seattle as an electrical repairman.  The Veteran was 
awarded the National Defense Service Medal and a Meritorious 
Unit Commendation.  The Veteran's service treatment records 
contain no complaint, finding, history, or diagnosis related 
to any psychiatric disorder.  

After service, VA treatment records in November 1973, more 
than one year following the Veteran's separation from 
service, noted a diagnosis of probable schizophrenia.  Naval 
Reserve personnel records in July 1985, and June 1986, 
document drug use and misconduct due to drug abuse.  VA 
treatment records starting in 2005 document diagnoses and 
treatment for a mood disorder, major depressive disorder, and 
polysubstance abuse.  On mental health evaluation in July 
2006, the Veteran reported that he had PTSD and stated that 
in 1971 during service, he was in a storm at sea when a 
racial fight broke out.  The clinician noted that the Veteran 
was unable to give symptoms that supported a diagnosis of 
PTSD.  In a statement dated in May 2007, a VA physician 
stated that the Veteran presented symptoms consistent with 
PTSD, and that the stressors related by the Veteran could be 
the causation of PTSD.  A VA treatment note in July 2008, 
recorded the Veteran's report of racial fights in service 
that were covered up by the government.  He also related 
being assaulted by other servicemen.  The Veteran complained 
of nightmares, night sweats, fighting in his sleep, anger 
problems, and social isolation.  The Veteran was diagnosed 
with PTSD.  

Claims of service connection for PTSD encompass claims of 
service connection for all acquired psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has 
been diagnosed with acquired psychiatric disorders, including 
PTSD and major depressive disorder.  Accordingly, additional 
development is needed prior to further disposition of the 
claim to determine whether any current psychiatric disorder 
is related to the Veteran's service.

Also, the Board finds that the deck logs of the USS Seattle 
should be searched in an attempt to verify the Veteran's 
alleged stressors of an explosion and being dead in the 
water, and a riot aboard ship during that time.

In addition, VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5103A (West Supp. 2009).  

The Veteran claims service connection for bilateral carpal 
tunnel syndrome and a lumbar back disability.  He claims that 
he fell down a ladder, a flight of stairs, or two flights of 
stairs in service causing those disabilities.  The service 
medical records show that he was treated for left index 
finger pain in January 1971, a jammed left thumb in June 
1971, and left middle finger pain in January 1972.  The 
service medical records also show that the Veteran complained 
of right knee pain in December 1971 after hitting his knee 
against a ladder.  However, the evidence also shows a post-
service work-related back injury in approximately 1998.  The 
evidence also includes an opinion that carpal tunnel syndrome 
is related to post-service work.

The Veteran attributes his current lumbar spine and carpal 
tunnel syndrome to an inservice fall.  Therefore, the Board 
finds that an examination is needed to determine whether 
either disability is related to the Veteran's service.  
38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency for a 
search of the deck logs of the USS Seattle 
(AOE-3) from October 1971 to December 1971 
in an attempt to verify the Veteran's 
alleged stressors of an explosion and a 
riot during the time the ship was dead in 
the water.

2.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The claims folder 
must be reviewed by the examiner and that 
review should be noted in the report.  The 
examiner should include a complete 
rationale for each opinion expressed.  The 
examiner should provide the following:

a)  The examiner should provide a 
full multiaxial diagnosis pursuant 
to DSM-IV and should diagnose all 
current acquired psychiatric 
disorders, or explain why there are 
no diagnoses.  

b)  The examiner should specifically 
state whether each criterion for a 
diagnosis of PTSD is met.  If the 
diagnosis of PTSD is warranted, the 
examiner should state what verified 
in-service stressor caused the PTSD.  
Or, the examiner should state 
whether the PTSD is due to any 
personal assault in service and if 
so, whether the evidence indicates 
that a personal assault occurred.

b)  The examiner should express an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that each 
current psychiatric disorder is 
related to service or manifested 
within one year of the Veteran's 
separation from service in March 
1972.

3.  Schedule the Veteran for an 
examination to determine whether any 
current lumbar spine disability or 
bilateral carpal tunnel syndrome is 
related to his service.  The claims folder 
must be reviewed by the examiner and that 
review should be noted in the report.  The 
examiner should include a complete 
rationale for each opinion expressed.  The 
examiner should provide the following:

a)  The examiner should diagnose all 
lumbar spine disabilities.

b)  The examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any lumbar spine 
disability is the result of any 
inservice injury.  The examiner 
should discuss the Veteran's claims 
of a fall down stairs or a ladder in 
service, the service medical records 
which show treatment for knee pain 
after striking a ladder, and the 
evidence showing a post-service 
work-related injury in approximately 
1998.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination 
inadequate where the examiner did 
not comment on Veteran's report of 
in-service injury and relied on lack 
of evidence in service medical 
records to provide negative 
opinion).

c)  The examiner should state 
whether a diagnosis of bilateral 
carpal tunnel syndrome is warranted.

d)  If so, the examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any carpal tunnel 
syndrome is related to the Veteran's 
claimed fall in service.  The 
examiner should discuss the 
Veteran's claims of a fall down 
stairs or a ladder in service, the 
service medical records which show 
treatment for knee pain after 
striking a ladder, and the service 
medical records which show 
complaints of finger pain on three 
occasions.  The examiner should also 
opine as to whether it is more 
likely than not (greater than 50 
percent probability) that any carpal 
tunnel syndrome is related to post-
service work.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did 
not comment on Veteran's report of 
in-service injury and relied on lack 
of evidence in service medical 
records to provide negative 
opinion).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


